

116 HR 7391 IH: Protect Telehealth Access Act of 2020
U.S. House of Representatives
2020-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7391IN THE HOUSE OF REPRESENTATIVESJune 26, 2020Ms. Sherrill (for herself, Mr. Kevin Hern of Oklahoma, and Mr. Schrader) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend title XVIII of the Social Security Act to remove certain geographic and originating site restrictions on the furnishing of telehealth services under the Medicare program.1.Short titleThis Act may be cited as the Protect Telehealth Access Act of 2020.2.Removing certain geographic and originating site restrictions on the furnishing of telehealth services under the Medicare program(a)In generalSection 1834(m)(4)(C) of the Social Security Act (42 U.S.C. 1395m(m)(4)(C)) is amended—(1)in clause (i), by striking and only if and all that follows through the period at the end and inserting a period; and(2)in clause (ii)(X), by striking , but only for and all that follows through the period at the end and inserting a period.(b)Conforming amendmentsSection 1834(m) of the Social Security Act (42 U.S.C. 1395m(m)), as amended by subsection (a), is further amended—(1)in paragraph (1), by striking paragraph (8) and inserting paragraph (6);(2)in paragraph (2)—(A)in subparagraph (A), by striking paragraph (8) and inserting paragraph (6); and(B)in subparagraph (B)(i), by striking paragraph (6)(C) and inserting paragraph (5)(B);(3)in paragraph (4)—(A)in subparagraph (A), by striking paragraph (8) and inserting paragraph (6);(B)in subparagraph (C)(i), by striking paragraphs (5), (6), and (7) and inserting paragraph (5); and(C)in subparagraph (F)(i), by striking paragraph (8) and inserting paragraph (6);(4)by striking paragraph (5);(5)in paragraph (6)—(A)by redesignating such paragraph as paragraph (5);(B)by striking subparagraph (A);(C)by redesignating subparagraphs (B) and (C) as subparagraphs (A) and (B), respectively; and(D)in subparagraph (A), as so redesignated, by striking described in subparagraph (A) and inserting furnished on or after January 1, 2019, for purposes of diagnosis, evaluation, or treatment of symptoms of an acute stroke, as determined by the Secretary;(6)by striking paragraph (7); and(7)by redesignating paragraph (8) as paragraph (6).